Determination annulled, with $50 costs and disbursements and petition granted. Memorandum: In our opinion there is no substantial evidence to support the determination of the respondent that the petitioner was operating his motor vehicle in a grossly negligent manner showing a reckless disregard for life and property of others. All concur. (Review of the determination of the Commissioner of Motor Vehicles revoking petitioner’s operator’s license, which proceeding was transferred to the Appellate Division for determination by order of Erie Special Term.) Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.